DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 21 and 31 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, determining, by the terminal device, a second TBS according to the first TBS and a second resource parameter for transmitting the target transport block. 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2019/0208537 (published 4 Jul. 2019) disclosed in FP (CN) [hereinafter Ke] teaches a user equipment (UE) utilizing an existing UL transport block size (TBS) look up table to look up a first TBS as a function of a default MCS value and a number of physical resource blocks (PRBs) (resource parameter). The UE then calculates a second TBS based upon the first TBS and a number of symbols (2nd resource parameter) configured for UL transmission. Ke does not teach determining an MCS grade. 	b. U.S. Pre-Grant Publ'n. No. 2019/0068318 (published 28 Feb. 2019) [hereinafter Marinier] teaches a WTRU (UE) may determine a first transport block size (TBS) based upon determining a MCS index (grade) and resource parameters such as number of spatial layers and other various time/frequency resources. The TBS may then be determined based upon preexisting table mapping.)
NOTE: The two references cited as the best prior arts of record (Marinier, Ke) could not be used in combination to reject the independent claims as permitted under 35 USC 103 as Ke et al. has the same assignee as the instant application.
Additionally, all of the further limitations in 4, 7 – 10, 22, 24, 27 – 30, 34, 37 - 42 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
January 12, 2021Primary Examiner, Art Unit 2471